Name: 2008/144/EC: Council Decision of 28 January 2008 concerning the conclusion of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, on the one hand, and the PeopleÃ¢ s Republic of China, on the other hand, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  European construction;  international affairs;  Asia and Oceania
 Date Published: 2008-02-21

 21.2.2008 EN Official Journal of the European Union L 46/37 COUNCIL DECISION of 28 January 2008 concerning the conclusion of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, on the one hand, and the Peoples Republic of China, on the other hand, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2008/144/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Agreement on maritime transport between the European Community and its Member States, on the one hand, and the Peoples Republic of China, on the other hand (hereinafter the Agreement), was signed in Brussels on 6 December 2002. (2) A Protocol amending the Agreement to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union was signed in Beijing on 5 September 2005. (3) In accordance with Article 6(2) of the 2005 Act of Accession Bulgaria and Romania are to accede to the Agreement by way of a protocol between the Council and the Peoples Republic of China. (4) The necessary constitutional and institutional procedures have been completed and the Protocol should therefore be approved, HAS DECIDED AS FOLLOWS: Sole Article 1. The Protocol amending the Agreement on maritime transport between the European Community and its Member States, on the one hand, and the Peoples Republic of China, on the other hand, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union is hereby approved on behalf of the Community. The text of the Protocol (2) is attached to this Decision. 2. The President of the Council shall, on behalf of the European Community and its Member States, give the notification provided for in Article 3 of the Protocol. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) Opinion delivered on 5 July 2005 (OJ C 157 E, 6.7.2006, p. 53). (2) See page 38 of this Official Journal.